Case 6:20-bk-14295-MW   Doc 1 Filed 06/22/20 Entered 06/22/20 06:39:50   Desc
                        Main Document     Page 1 of 5
Case 6:20-bk-14295-MW   Doc 1 Filed 06/22/20 Entered 06/22/20 06:39:50   Desc
                        Main Document     Page 2 of 5
Case 6:20-bk-14295-MW   Doc 1 Filed 06/22/20 Entered 06/22/20 06:39:50   Desc
                        Main Document     Page 3 of 5
Case 6:20-bk-14295-MW   Doc 1 Filed 06/22/20 Entered 06/22/20 06:39:50   Desc
                        Main Document     Page 4 of 5
Case 6:20-bk-14295-MW   Doc 1 Filed 06/22/20 Entered 06/22/20 06:39:50   Desc
                        Main Document     Page 5 of 5
